         Case
          Case1:17-cv-05210-RA
               1:17-cv-05210-RA Document
                                 Document70-2
                                          71 Filed
                                              Filed07/28/20
                                                    07/27/20 Page
                                                              Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE      FUND,     ANNUITY      FUND, 17 CV 5210 (RA)
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS RELIEF AND CHARITY FUND, AND
 THE NEW YORK CITY AND VICINITY CARPENTERS DEFAULT JUDGMENT
 LABOR-MANAGEMENT CORPORATION,

                                                      Plaintiffs,

                            -against-

 SHORECON-NY,    INC.   and  WASHINGTON
 INTERNATIONAL INSURANCE COMPANY,

                                                   Defendants.



       The Summons and Complaint in this action having been duly served on the above-named

Defendant SHORECON-NY, INC. (“SHORECON”), and said Defendant having failed to file an

Answer to said Complaint, and said default having been duly noted and upon the annexed

Declarations of Marlie Blaise and William Davidian of Default Judgment,

       NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is hereby:

       ORDERED AND ADJUDICATED that Plaintiffs do recover of Shorecon, the Defendant,

with its principal place of business, upon information and belief, located at 2608-2610, Route 88,

East Suite 4, Point Pleasant New Jersey 08742 in the amount of $     48,637.64        , consisting of

amounts owed in connection with Shorecon’s work on the Build It Back Brooklyn project as

follows: (1) the liquidated damages of $6,031.83, (2) the audit costs of $3,400, (3) attorneys’ fees

and costs of $39,205.81; (4) post judgment interest at the statutory rate; and (5) such further legal,
              Case
               Case1:17-cv-05210-RA
                    1:17-cv-05210-RA Document
                                      Document70-2
                                               71 Filed
                                                   Filed07/28/20
                                                         07/27/20 Page
                                                                   Page22ofof22




 equitable, or other relief as the court sees just and proper; and, that the plaintiffs have execution

 therefore.



                                                  _________________________________
                                                  Hon. Ronnie Abrams, U.S.D.J.
The Clerk of Court is respectfully directed to
                                                  This document was entered on the docket on
close this case.

                                                  __________________________________.
                                                       July 28, 2020
SO ORDERED.


               ___________________________
               Ronnie Abrams, U.S.D.J.
               July 28, 2020




                                                 -2-
